 In the Matter of TIDEWATER ASSOCIATEDOIL COMPANY,ASSOCIATED.DIVISIONandASSOCIATED SEAMEN'S ASSOCIATIONCaseNo. R-2023.-Decided January 17, 1941Jurisdicton: water transportation industry.IInvestigation and Certification of Representatives:existence of question: con-flicting' claims of rival representatives ; election necessary.Unit Appropriate for Collective Bargaining:unlicensed deck personnel on thetankers operated by the Company out of Pacific Coast ports ; agreementas to.Mr. W. H. Ashby,of Martinez,, Calif., for 'the A. S. A.Mr. Charles J. Janigian,of San Francisco ,Calif., for the S. U. P.Mr. Daniel W. Hone,of San Francisco, Calif., for the Company.,Mr. Malcolm A. Hoffmann,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 11, 1940, Associated Seamen's Association, herein calledthe A. S. A., filed with the Regional Director for the TwentiethRegion (San Francisco, California) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Tidewater Associated Oil Company, Associated Divi-sion,herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On July 17, 1940, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section.9 (c) of the Act, and Article.III, Section 3, Of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On July 24, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the A. S. A.,and the Sailors Union of the Pacific, herein called the S. U. P., a29 N. L. R B., No 1588 TIDEWATER ASSOCIATED OIL COMPANY89labor organization claiming to represent employees affected by the'investigation.'A notice of postponement of the hearing was issuedby the Regional Director on July 31, 1940, and duly served on allof the above parties.Pursuant to the latter notice, a hearing washeld on August 26, 27, 28, and 29, 1940, at San Francisco, California,before John Paul Jennings, the Trial Examiner duly designated bythe Board.The Board and the S. U. P. were represented by counsel,theA. S. A. by its representative; all participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses and to introduce evidence bearing on the issues was affordedallparties.,During the course of the hearing the Trial Examinermade several rulings on, motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On September 19, 1940, the S. U. P. submitted a brief which hasbeen considered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THECOMPANYTidewater Associated Oil Companyis a Delawarecorporation en-gaged in the business of producing, manufacturing, and selling,interalia,crudeoil and the refined-products of petroleum. Its operationsare conducted in three divisions: Tidewater Eastern Division, 'whichoperates in the eastern United States; Mid-continent Division, oper-ating in the middle and gulf sectors; and the Associated, or WesternDivision, operating. in the western part of the United States, includ-ing the Pacific Coast.-The Company 2 owns and operates, two refineries in California.It transports part of the crude oil used by these refineries fromvarious California coastal points in a fleet of six ocean-going tankersThe Company also utilizes its tankers to transport refined productsand fuel oil from its refineries in California and from other pointstomarineterminals of the Company, or its customers, located inthe States of Washington, Oregon, and California, at points in theHawaiian Islands, and at Manila, in the Philippine Islands.Duringthe calendar year 1939, the Company handled in excess of 49,000,000iDuring the hearing the S. U. P. filed a petition for intervention,which wasgranted bythe Trial Examiner."Company" as used herein refers onlyto the Associated,orwestern Division, of theTidewater Oil Company. 9011DECISIONS OF NATIONAL LABOR RELATIONS BOARDbarrels of crude oil and refined products, of which approximately,20,000,000 barrels were transported by Company tankers.Approx-imately 6,000,000 barrels of the total amount were transported from,points in California to points outside that State.6 months of 1940, the Company handled in excess of 28,000,000 bar-rels ofcrude oil and refined products, of which approximately 11,-000,000 barrels were transported by Company tankers.Approxi-mately 3,000,000 barrels of the total amount were transported bysaid tankers from points in California to points outside that State.The unlicensed deck personnel in each of said tankersconsistsof one boatswain, seven able-bodied seamen, and three ordinaryseamen.II. THE ORGANIZATIONS INVOLVEDAssociated Seamen's Association is an unaffiliated labor organiza-tion.3 -It admits to membership all unlicensed personnel on tankers,operated by the Associated Division of the Tidewater Oil Company,on the Pacific Coast.Sailors Union of the Pacific is a labor organization affiliated withthe American Federation of Labor, admitting to membership allunlicensed personnel on tankers operated out of Pacific Coast portsby the Associated Division of Tidewater Oil 'Company.M. THE QUESTION CONCERNING REPRESENTATIONOn August 1, 1938, the S. U. P. was certified as the exclusive rep-resentative of unlicensed deck personnel of the Company 4 and there-after, entered into bargaining negotiations with the Company.TheA. S. A., although it bargained for unlicensed deck personnel' priorto the certification of the S. U. P., has not since that time requestedrecognition, but now claims that it represents a majority of the un-licensed deck personnel, and seeks certification by the Board as abasis for recognition.The S. U. P. also claims to represent a major-ity of the unlicensed deck personnel of the Company. It contendsthat no question has arisen concerning the representation of suchemployees.At the hearing it introduced testimony suggesting that5 There is no merit to the S.U P. contention that the A.S A is not a labor organizationwithin the meaning of Section 2(5) of the Act. On August 1, 1938, the A. S. A. was cer-tified by the Board as exclusive representative of unlicensed personnel of the engine depart-ments of the Company.Matter of Associated Ott CompanyandSailors Union of the Pacific,et al, 8 NL. R B 750 The S U P. on duly 25, 1940, and after the petition herein wasfiled by the A S. A, filed charges of unfair labor practices against the Company, includinga change that the` Company"dominated and interfered with the administration" of theA S A. On December 18, 1940, the Regional Dii ector,after investigation,refused to issuea complaint on the basis of this chargeThe S U P did not appeal from this ruling*Matter of Associated Oil CompanyandSailors Union of the Pacific,et al,8 N. L R B750 TIDEWATER ASSOCIATED OIL COMPANY91on February15, 1939, it had enteredinto an oral'collective agree-ment with the Company.However, counsel for the S. U. P. laterstatedthat the S. U. P. was not taking any position on the questionof whether such an agreement had been consumated.Moreover, thereis no proof that such an agreement, if made, is presentlyin force.'At the hearing there was introduced in evidence a report preparedby theRegionalDirector for the Twentieth Region showing thateach labor organization here involved represents a substantial num-ber of the employees in the unit hereinafter found to be appropriate.5We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,. occurring in connection with the operations of the Companyde"scrihed' in Section hf'above, has a close, intimate, and substantialrelationto trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.We find that the Company is engaged in traffic, and transportationbetween the several States and in foreign commerce, and that theunlicenseddeck personnel employed on the vessels of the Companyare directly engaged in such traffic, commerce, and transportation.V.THE APPROPRIATE UNITIt was stipulated by all parties to the proceeding that the appro-priate unit should consist of unlicensed deck personnel on all tankersoperated by the Company out of Pacific Coast ports." Such unitcomports with that heretofore found by us in proceedings involvingthe sameparties to be appropriate for the purposes of collectivebargaining.'5The statement of the Regional Director recites that 13 individuals on the Company's payroll of July 31, 1940, signed authorization cards in both organizations,and that 12 of theseindividuals are claimed as paid-up members by both organizations. It is also indicated bythe Regional Director's report that the desires of these employees may prove determinativeofmajority representation,since of 63 individuals on the July 31, 1940, pay roll eachorganization displayed authorization cards representing a majority of said employees, while27 names appear on the A. S.A membership roster and dues record as paid-up members,and 26 on the S. U P.'s membership roster and dues record as paid-1up membersAt the time of the hearing these tankers were S. S.Associated,S S F. A. Drum, S. S.Kewanee, S.S. Paul Shoup,S S. M H. Whittier,andS. SSolano,although theS S Solanowas then on the Eastern CoastAll parties stipulated that the crew of this tanker shouldbe included within the appropriate unit, and we so find7Matter of Associated Oil CompanyandSailors Union of the Pacific, et al.5 N. L. R. B.,893. 899. 92,DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the unlicensed deck personnel on the tankers operatedby the Company out of Pacific Coast ports constitute a' unit appro-priate for the purposes of collective bargaining, and that said unitwill insureto the employees of the Company,the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.Vt.THE DETERMINATION OF REPRESENTATIVESBoth labor organizations assert that' they represent a majorityof the employees in the appropriate unit.Consequently, we find thatthe question concerning representation which has arisen can best beresolved by an election by secret ballot and we shall direct that suchan electionbe held.Both labor organizations believe that an election, if directed shouldbe conducted at the earliest possible opportunity.TheS.-S. Solarowas, however, not on the Pacific Coast at the time of `the hearing,although its return was then anticipated prior to the date of theDecision and Direction of Election herein.'We"will direct-that anelection be held as soon as possible under the direction'and supervi-sion of the Regional Director for the Twentieth Region, who shalldetermine in her discretion the exact time, place, and procedure forposting' notices of election and for balloti'ng on each tanker, pro-vided, however, that each tanker be posted with a notice of election,a sample ballot, a list of employees eligible to vote, and a notice oftime and place where balloting will be conducted, at some port ofcall on the Pacific Coast prior to the port where balloting is to beconducted, or, in the event that a tanker is to be posted and votedin the same port without an intervening trip, at least 48 hours beforeballoting is, conducted.Those eligible to vote will be members of unlicensed deck personnelwho are employed.on tankers operated by the Company out of PacificCoast ports at the time the notice of election is posted ^nd.who arestill employed as unlicensed deck personnel at the time the ballotingtakes place.Upon the basis of the above findings of fact and upon the entirerecord in the-case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of the employees of Tidewater Associated Oil Company,Associated Division, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act. TIDEWATER ASSOCIATED OIL COMPANY932.The unlicensed deck personnel on the tankers operated by theCompany out of Pacific Coast ports constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Tidewater Oil Company, Associated. Division, an election bysecret ballot shall be conducted as soon as convenient, and beginningas promptly as practicable after the date of 'this Direction, in con-formity with the rules set forth hereinabove for the conduct of theele'etion,'under the direction and supervision of'the Regional Directorfor. the Twentieth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, among unlicensed deck per-sonnel on tankers operated out of Pacific Coast ports by TidewaterAssociated Oil Company, Associated Division, . who are employedby the Company at the time the notices of election are posted, andare still employed as unlicensed deck personnel at the time the elec-tion is held, including employees temporarily laid off and on.leaveof absence at these respective times, to determine whether they de-sire to be represented for -the purposes of collective bargaining bythe Sailors Union of the Pacific, by the Associated Seamen's Asso-ciation, or by neither.CHAIRMAN HARRY A.MILLIStook no part in the consideration ofthe above Decision and Direction of Election..